         Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

CHARLES B., 1

                                       Plaintiff,                     DECISION AND ORDER
-vs-
                                                                      1:19-CV-0641 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________

                                        INTRODUCTION

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner”) denying

Plaintiff’s applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). Both parties have moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). Pl.’s Mot., Oct. 14, 2019, ECF No. 9;

Def.’s Mot., Dec. 13, 2019, ECF No. 11. Plaintiff argues that the Commissioner’s

denial of his application for DIB and SSI benefits should be reversed and remanded

for further proceedings because the ALJ’s physical residual functional capacity

determination is not supported by substantial evidence, and because the ALJ erred

in her mental residual functional capacity determination. The Commissioner




1  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that,
“[e]ffective immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act,
42 U.S.C. § 405(g), in the United States District Court for the Western District of New York, any non-
government party will be identified and referenced solely by first name and last initial.”

                                                    1
        Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 2 of 14



disputes Plaintiff’s contentions.

      For the reasons set forth below, Plaintiff’s motion for judgment on the

pleadings [ECF No. 9] is denied, the Commissioner’s motion [ECF No. 11] is granted,

and the Clerk of Court is instructed to close the case.

                                    LEGAL STANDARD

      The law defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB or SSI claimant is disabled:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a “residual functional capacity” assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given the
      claimant's residual functional capacity, age, education, and work
      experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537

F.3d 117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v), § 416.920(a)(4)(i)–(v)).




                                           2
        Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 3 of 14



      The claimant bears the burden of proof for the first four steps of the sequential

evaluation. 42 U.S.C. § 423(d)(5)(A); Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).

At step five, the burden shifts to the Commissioner only to demonstrate that there is

other work in the national economy that the claimant can perform. Poupore v. Asture,

566 F.3d 303, 306 (2d Cir. 2009).

                              PROCEDURAL HISTORY

      The Court assumes the reader’s familiarity with the facts and procedural

history in this case, and therefore addresses only those facts and issues which bear

directly on the resolution of the motions presently before the Court.

      Plaintiff protectively filed his DIB and SSI applications on May 20, 2015,

alleging an onset date of February 6, 2015. Transcript (“Tr.”), 162–71, Aug. 14, 2019,

ECF No. 7. In his applications, Plaintiff alleged that his ability to work was limited

by seizures, depression, and anxiety. Tr. 191. On September 2, 2015, the

Commissioner determined that Plaintiff was not disabled, and that he did not qualify

for either DIB or SSI benefits. Tr. 59–82. Thereafter, Plaintiff requested a hearing

before an Administrative Law Judge (“ALJ”). Tr. 93.

      Plaintiff’s request was approved, and the hearing was held via videoconference,

with the Plaintiff appearing with his counsel in Buffalo, New York, and an impartial

vocational expert also joining by phone. Tr. 31. When the ALJ invited Plaintiff’s

counsel to present an opening statement, he responded as follows:




                                           3
        Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 4 of 14



       [Plaintiff] suffers from a combination of exertional and nonexertional
       restrictions and limitations, which prevent him from working on a
       regular and continuing basis, as defined in the regulations of Social
       Security. [Plaintiff]’s limitations are caused by impairments, which
       include a seizure disorder, panic disorder, as well as, an adjustment
       disorder . . . . As evidenced in the medical record provided, [Plaintiff] has
       a long history of frequent seizures, which prevent him from working . . .
       . [And,] if he exerts himself too much, there’s lightheadedness and
       dizziness . . . .

Tr. 32–33.

       Upon examination by the ALJ and by his attorney, Plaintiff testified that he

has seizures even when compliant with his medications (Tr. 43), loud noises and

flashing lights tend to trigger his seizures (Tr. 43), he gets light-headed from too much

exertion (Tr. 48), he has issues with his memory (Tr. 49), and he has trouble

controlling his moods (Tr. 52). Plaintiff also testified that he has never had a driver’s

license, and gets rides from his brothers and sisters. Tr. 41. He has lived with his

sister for three years, but does not do chores around the house, prepare meals, do his

own laundry, shovel the snow, or mow the grass. Tr. 42. Instead, his sister – who has

a full-time job – takes care of everything while he watches T.V. in the house with his

niece. Tr. 42. When asked why he doesn’t help out, Plaintiff testified: “I guess it’s her

house . . . I never questioned he[r] about it, and she never asked me to do that stuff.”

Tr. 51. In the event he was asked to help, Plaintiff testified that his help would most

likely be “limited.” Tr. 51.

       In her decision on June 26, 2018 denying DIB and SSI benefits to Plaintiff, the

ALJ found that Plaintiff met the special insured status requirements of the Social



                                            4
         Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 5 of 14



Security Act through December 31, 2019. Tr. 18. At step one of the five-step

evaluation process, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since February 6, 2015, the alleged onset date. Tr. 18. At step two,

the ALJ determined that Plaintiff has several severe impairments: seizure disorder,

panic disorder, and chronic adjustment disorder with depressed mood. Tr. 18. The

ALJ also noted “indications in the record of other impairments, including vitamin D

deficiency and a right shoulder contusion,” but found those impairments to be non-

severe. Tr. 18.

        At step three, the ALJ determined that Plaintiff does not have an impairment

or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 19. In so

doing, the ALJ utilized the “special technique” required by 20 C.F.R. § 404.1520a, 2

and determined that Plaintiff’s alleged mental impairments caused moderate

limitations in understanding, remembering, or applying information; interacting

with others; concentrating, persisting, or maintaining pace; and adapting or

managing himself. Tr. 19. In support of this finding, the ALJ noted that the


2 The listings of specific mental impairments in 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00 (“App’x 1
§ 12.00”) provide the ALJ with detailed guidance for application of the “special technique.” Generally,
a claimant must satisfy at least two classes of criteria to justify a finding of a mental disorder.
“Paragraph A” criteria include the “the medical criteria that must be present in [a claimaint’s] medical
evidence” to indicate a particular disorder (e.g., the mental disorder of “schizophrenia” requires that
the evidence include medical documentation of hallucinations or another similar symptom). App’x 1 §
12.00A(2)(a). “Paragraph B” criteria are the four functional areas of (1) understand, remember, or
apply information; (2) interact with others; (3) concentrate, persist, or maintain pace; and (4) adapt or
manage oneself. App’x 1 § 12.00A(2)(b). “Paragraph C” criteria are used to evaluate whether a claimant
has a “serious and persistent” mental disorder.


                                                   5
         Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 6 of 14



consultative examiner concluded that Plaintiff’s attention, concentration, and

memory were impaired. Tr. 19. However, the ALJ also pointed out that Plaintiff never

sought treatment for his mental impairments beyond psychiatric medication

prescribed by non-specialists, clinical psychological observations by treatment

providers had been generally normal, and the consultative examiner found Plaintiff’s

insight to be fair and judgment good. Tr. 19.

       Then, before proceeding to step four, the ALJ carefully considered the entire

record and determined that Plaintiff had the residual functional capacity 3 (“RFC”) to

perform a full range of work at all exertional levels, with the following non-exertional

limitations:

       He must avoid all exposure to unprotected heights, dangerous
       machinery, and operation of a motor vehicle. He must avoid all exposure
       to flashing lights or a work environment where there are loud noises. He
       can follow and understand simple directions and instructions, perform
       simple tasks independently, maintain a regular schedule, and make
       appropriate decisions. He is limited to low-stress jobs, defined as those
       with no more than occasional interaction with co-workers and the public.

Tr. 20. Based on this RFC, at step four the ALJ found that Plaintiff is unable to

perform his past relevant work as an inspector and a building maintenance laborer.

Tr. 22. However, based on Plaintiff’s age, education, work experience, and RFC, and

on the testimony of the impartial VE, the ALJ found Plaintiff would be able to perform

such jobs in the national economy as a marking clerk, housecleaner, or dining room

attendant. Tr. 23. Hence, the ALJ concluded that Plaintiff is not disabled for the


3 “Residual functional capacity” (“RFC”) means the most that the claimant can still do in a work
setting despite the limitations caused by the claimant’s impairments. 20 C.F.R. § 404.1545, § 416.945.

                                                  6
        Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 7 of 14



purposes of DIB or SSI. Tr. 23–24.

      On March 22, 2019, the Social Security Administration’s Appeals Council

denied Plaintiff’s request for further review of the ALJ’s decision. Tr. 1. The ALJ’s

decision thus became the “final decision” of the Commissioner.

                                     DISCUSSION

      42 U.S.C. § 405(g) defines the process and scope of judicial review of the final

decision of the Commissioner on whether a claimant has a “disability” that would

entitle him or her to DIB and SSI benefits. See also 42 U.S.C. § 1383(c)(3). “The entire

thrust of judicial review under the disability benefits law is to ensure a just and

rational result between the government and a claimant, without substituting a

court's judgment for that of the Secretary, and to reverse an administrative

determination only when it does not rest on adequate findings sustained by evidence

having rational probative force.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(internal citation and quotation marks omitted).

      Therefore, it is not the reviewing court’s function to determine de novo whether

the claimant is disabled. Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 447 (2d

Cir. 2012). Rather, “[t]he threshold question is whether the claimant received a full

and fair hearing.” Morris v. Berryhill, 721 F. App’x 25, 27 (2d Cir. 2018). Then, the

reviewing court must determine “whether the Commissioner applied the correct legal

standard[s].” Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999). Provided the claimant

received a full and fair hearing, and the correct legal standards are applied, the



                                           7
        Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 8 of 14



court’s review is deferential: a finding by the Commissioner is “conclusive” if it is

supported by “substantial evidence.” 42 U.S.C. § 405(g).

      In the present case, Plaintiff maintains that the Commissioner’s decision

denying him DIB and SSI benefits must be remanded for further administrative

proceedings on two grounds: (1) the ALJ’s decision was not supported by substantial

evidence because the ALJ failed to rely on any opinion evidence while determining

Plaintiff’s physical RFC; and (2) the ALJ erred by failing to fully account for Plaintiff’s

memory limitations and assigning controlling weight to an internally inconsistent

opinion. Pl. Mem. of Law, Oct. 14, 2019, ECF No. 9-1.

The ALJ’s Physical RFC

      In reaching Plaintiff’s RFC determination, the ALJ considered the medical

opinion of Plaintiff’s treatment provider, certified physician’s assistant (“P.A.”) Gary

C. Wysocki. Tr. 21. The ALJ gave only partial weight to P.A. Wysocki’s opinion, noting

that it was “partly but not entirely consistent with the record.” Tr. 21. In particular,

the ALJ noted that P.A. Wysocki indicated that Plaintiff’s seizures occurred once a

month, while the other evidence in the record indicated it was closer to once or twice

a year. Tr. 21. Nevertheless, in formulating her RFC determination, the ALJ

“essentially adopted P.A. Wysocki’s proposed environmental limitations . . . . [and]

included additional environmental limitations based on the need to avoid triggering

a seizure.” Tr. 21.




                                            8
        Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 9 of 14



      Plaintiff maintains that this RFC determination is not supported by

substantial evidence because the ALJ “did not assign controlling weight to any

opinion and proceeded to craft an RFC determination using her own lay

interpretation of Plaintiff’s treatment.” Pl. Mem. of Law at 9. Additionally, Plaintiff

argues that “[a]fter failing to assign controlling weight to any opinion, the ALJ should

have obtained [additional] medical opinion evidence to determine Plaintiff’s

limitations.” Pl. Mem. of Law at 10–11. That is, Plaintiff argues the ALJ’s rejection

of P.A. Wysocki’s argument created a gap in the evidentiary record that it was the

ALJ’s duty to fill. The Court finds no merit in these arguments.

      In the present case, the ALJ’s RFC determination is consistent with the record

as a whole, and supported by substantial evidence. “[W]hatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. N.L.R.B., 305

U.S. 197, 229 (1938)). The substantial evidence standard means that once an ALJ

finds facts, a reviewing court can reject those facts “only if a reasonable factfinder

would have to conclude otherwise.” Brault, 683 F.3d at 448 (citation omitted).




                                           9
       Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 10 of 14



      Here, the ALJ had hospital records from Plaintiff’s emergency room visits for

seizures in September 2009 (Tr. 254), March 2010 (Tr. 270), April 2010 (Tr. 283).

August 2011 (Tr. 293), September 2012 (Tr. 298), June 2014 (Tr. 306), July 2014 (Tr.

320), April 2015 (Tr. 238), May 2015 (Tr. 329), February 2016 (Tr. 329), May 2016

(Tr. 380), June 2016 (Tr. 462), April 2017 (Tr. 356), May 2017 (Tr. 365), and January

2018 (Tr. 481). Although these records indicate Plaintiff’s seizures occur slightly more

than once or twice per year as suggested by the ALJ, they also show a frequency far

less than the once per month that P.A. Wysocki indicated in his opinion. Tr. 21, 494;

see also Tr. 283 (Plaintiff reporting his seizures occur with “irregular frequency”). In

addition, the vast majority of Plaintiff’s hospital records show that his physical state

went “back to baseline” during the same day as a seizure (e.g., Tr. 270), and P.A.

Wysocki’s treatment notes from Plaintiff’s follow-up appointments in the weeks after

a seizure typically show that a general examination yields normal results (e.g., Tr.

238). Indeed, a number of Plaintiff’s seizures seem to occur as a result of not taking

his prescription medications. See, e.g., Tr. 306 (reporting after his June seizure that

he ran out of his medication a month prior to the seizure).

      Additionally, Plaintiff cites a decision of this Court to support the proposition

that “[a]n RFC determination made without the benefit of a medical opinion is

insufficient to support the substantial evidence standard.” See Pl. Mem. of Law at 12

(quoting Maddox v. Saul, No. 18-CV-6201-CJS, 2019 WL 4743656, at *7 (W.D.N.Y.

Sept. 30, 2019)). However, Maddox is distinguishable from the present case. In



                                          10
       Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 11 of 14



Maddox, the Court was confronted with a situation in which “the ALJ had to base his

RFC determination solely on non-medical evidence.” Maddox, 2019 WL 4743656 at

*7. In that situation, the Court held that “in the absence of medical evidence, the ALJ

may not substitute his own lay opinion to reach an RFC conclusion.” Id. To reach that

conclusion, though, the Court had to distinguish the Maddox circumstances – i.e., an

RFC based solely on non-medical evidence – with the circumstances of Matta v.

Astrue, 508 F. App’x 53 (2d Cir. 2013). In Matta, the Second Circuit affirmed the RFC

determination of an ALJ that did not “perfectly correspond” with a medical opinion

in the record because it was nevertheless consistent with the medical evidence in the

record as a whole. Matta, 508 F. App’x at 56.

      The Court finds the present case, in which there is ample other medical

evidence in the record, more akin to Matta than to Maddox. Consequently, the Court

finds that the ALJ did not commit legal error by declining to request additional

medical opinion evidence, and the ALJ’s determination of Plaintiff’s physical RFC is

supported by substantial evidence.

The ALJ’s Treatment of the Consultative Examiner’s Opinion

      Plaintiff saw consultative examiner Gregory Fabiano, Ph.D. for a psychiatric

evaluation on July 18, 2015. Tr. 341. In his report, Dr. Fabiano stated that Plaintiff

was cooperative, and that his social skills and manner of relating were adequate. Tr.

342. He found that Plaintiff was well-groomed, and had fluent speech, coherent and

goal-directed thought processes, appropriate affect, euthymic mood, fair insight, and



                                          11
       Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 12 of 14



good judgment. Tr. 342–43. However, Dr. Fabiano found Plaintiff’s attention and

concentration, and his recent and remote memory skills, to be impaired. Tr. 343. He

also found Plaintiff’s intellectual functioning to be below average to borderline. Tr.

343. Overall, Dr. Fabiano concluded that:

      [Plaintiff] does not appear to have evidence of limitations in his ability
      to follow and understand simple directions and instructions, perform
      simple tasks independently, maintain a regular schedule, or make
      appropriate decisions. He appears to have moderate limitations in his
      ability to relate adequately with others and appropriately deal with
      stress. The claimant appears to have moderate limitations in his ability
      to maintain attention and concentration, learn new tasks, and perform
      complex tasks independently.

Tr. 344. The ALJ assigned “great weight” to the opinion because Dr. Fabiano had the

opportunity to examine the Plaintiff, and his opinions were consistent with the non-

examining state psychological consultant, and with the evidence in the record. Tr. 22.

      Plaintiff maintains that the ALJ’s assignment of “great weight” to Dr.

Fabiano’s opinion was error because the report was inadequate or incomplete

pursuant to 20 C.F.R. § 404.1519p. Pl. Mem. of Law at 12. Plaintiff notes that in the

“mental status examination” section of his report, Dr. Fabiano found that Plaintiff’s

memory skills were “impaired,” but that Dr. Fabiano’s “medical source statement” at

the conclusion of his report failed to include memory limitations. Therefore, Plaintiff

argues that Dr. Fabiano’s report is “internally inconsistent” pursuant to

§ 404.1519p(a)(2), and that the ALJ was required to contact Dr. Fabiano and seek a

revised report pursuant to § 404.1519p(b). The ALJ’s failure to do so, Plaintiff

believes, is error. Pl. Mem. of Law at 14.


                                             12
       Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 13 of 14



      The Court finds Plaintiff’s argument unavailing, as a review of the ALJ’s

decision and Dr. Fabiano’s full report shows that the report “serves as an adequate

basis for decision[-]making in terms of the impairment it assesses.” 20 C.F.R.

§ 404.1519p(a)(1). In her decision, the ALJ specifically noted that “there were some

abnormal results at the consultative exam,” and that Plaintiff’s memory was found

to be impaired. Tr. 21–22. The ALJ took Plaintiff’s memory impairment into

consideration while employing the “special technique” at step three of the five-step

evaluation process, and therefore found that Plaintiff had a moderate limitation in

the area of mental functioning of “understanding, remembering, or applying

information.” Tr. 19. Furthermore, consistent with this moderate limitation in the

functional area of “understanding, remembering, or applying information,” the ALJ

included in her RFC determination the non-exertional limitation that Plaintiff could

follow and understand only “simple” directions and instructions. Tr. 20. The Court

declines to find that the consultative examiner’s report was not an adequate basis for

decision-making pursuant to 20 C.F.R. § 404.1519p when the ALJ expressly

considered the examiner’s finding of “impaired” memory skills in her decision, and

did not in any way suggest that the finding, or the report in general, was inadequate.

      Accordingly, the Court finds no error in either the ALJ’s failure to request a

revised report from Dr. Fabiano, or in the ALJ’s assignment of “great weight” to Dr.

Fabiano’s opinion with regard to Plaintiff’s mental impairments.

                                   CONCLUSION



                                         13
       Case 1:19-cv-00641-CJS Document 15 Filed 03/29/21 Page 14 of 14



       For the foregoing reasons, it is hereby ORDERED that Plaintiff’s motion for

judgment on the pleadings [ECF No. 9] is denied, and the Commissioner’s motion for

judgment on the pleadings [ECF No. 11] is granted. The Clerk of Court is directed to

close this case.

DATED:        March 29, 2021
              Rochester, New York



                                      /s/ Charles J. Siragusa
                                      CHARLES J. SIRAGUSA
                                      United States District Judge




                                        14
